263 F.2d 899
Kathryn J. STELLO, Appellant,v.UNITED STATES of America, Appellee.
No. 14361.
United States Court of Appeals District of Columbia Circuit.
Argued November 14, 1958.
Decided February 12, 1959.

Mr. Ralph F. Berlow, Washington, D. C., with whom Messrs. William T. Hannan, Joseph F. Castiello, and Kent D. Thorup, Washington, D. C., were on the brief, for appellant.
Mr. William Laverick, Special Asst. to the U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a suit for damages under the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671-2680 (1952), for personal injuries sustained in a fall in a public building. Plaintiff-appellant contends that the fall was occasioned by the Government's negligence in failing to maintain the floor in a dry condition and in failing to warn of its unsafe wet condition. The District Court, sitting without a jury, found that no negligence had been established, and entered judgment for the defendant. This appeal followed. After careful consideration of appellant's contentions, we find no error affecting substantial rights.


2
Affirmed.